*196ORDER
PER CURIAM.
Claimant, Robert Fischer, appeals the judgment of the Labor and Industrial Relations Commission affirming the decision of the Administrative Law Judge awarding permanent partial disability in the amount of forty percent of the right shoulder and denying permanent total disability and Employer’s, Ste. Genevieve Building and Stone Company, responsibility for past and future medical expenses. Claimant contends the Commission erred in (1) not finding he was permanently and totally disabled and (2) not finding Employer liable for payment of past and future medical bills.
We have reviewed the briefs of the parties and the record on appeal and find the Commission’s decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Cuba v. Jon Thomas Salons, Inc., 33 S.W.3d 542, 545 (Mo.App. E.D.2000). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).